


MEMBERSHIP UNIT REPURCHASE AGREEMENT


THIS MEMBERSHIP UNIT REPURCHASE AGREEMENT, (the “Agreement”) is executed as of
June 13, 2013 (the “Effective Date”), by and between HOMELAND ENERGY SOLUTIONS,
LLC, an Iowa limited liability company (the “Company”) and STEVEN J. RETTERATH,
an individual resident of Florida (“Member”).


W I T N E S S E T H:


WHEREAS, Member is the owner of Twenty-Five Thousand Eight Hundred Sixty
(25,860) of the Company's membership units represented by Certificates Numbered
36, 824, 1459 and 1530 (collectively the “Units”); and


WHEREAS, the Company desires to repurchase and retire, and Member desires to
have the Company repurchase and retire, the Units pursuant to the terms and
conditions set forth below.


NOW, THEREFORE, for good and valuable consideration given, received and
acknowledged, the parties agree as follows:


1.    Repurchase. At the Closing (as hereinafter defined), the Company shall
repurchase all, but not less than all, of the Units from Member, free and clear
of all liens, security interests, claims and encumbrances, and Member's interest
in the Company shall be terminated. Member acknowledges and agrees that Member
shall not be entitled to receive any distribution of income from the Company or
exercise any rights as a member of the Company following the Closing. THIS
AGREEMENT SHALL NO LONGER BE A BINDING OFFER AND SHALL BE NULL AND VOID AND OF
NO FURTHER EFFECT IF IT IS NOT FULLY SIGNED BY MEMBER AND DELIVERED TO THE
COMPANY PRIOR TO 2:00 P.M. LOCAL TIME ON THURSDAY, JUNE 13, 2013.


2.    Payment. The purchase price for the Units shall be Thirty Million and
00/100 United States Dollars ($30,000,000.00) (the “Purchase Price”). The
Company shall make two equal payments of Fifteen Million and 00/100 United
States Dollars ($15,000,000.00), with the first payment made at the Closing and
the second payment due on or before July 1, 2014. The payments shall be made by
check or wire transfer at the direction of Member.
    
3.    Warranties and Representations. Member warrants and represents that: (i)
Member is the sole owner of the Units and has the full and unrestricted right to
permit the repurchase described in this Agreement; (ii) Member shall transfer
the Units to the Company free and clear of any liens, security interests, claims
or encumbrances; (iii) No person or entity other than Member has any right,
title or interest whatsoever in or to the Units; (iv) Member has received and
reviewed copies of the Company's periodic reports as filed with the Securities
and Exchange Commission (the “Company Information”); (v) In making the decision
regarding the repurchase of the Units, Member is relying solely upon the Company
Information and Member's legal and financial advisors and independent
investigations and not upon the Company or any of its members, managers,
officers, directors, employees or representatives with respect to value, tax,
business, economic or other considerations involved in this transaction; (vi)
Member has the full power and authority to execute, deliver, enter into and
perform his obligations under this Agreement, and no authorization, consent or
approval of any other party is necessary to the validity of the transaction
contemplated by the Agreement or to permit the consummation of the transaction
contemplated herein; and (vii) Member acknowledges and agrees that by having the
Units repurchased by the Company, Member no longer has any right to appoint any
directors to the Company's board of directors.


4.    Indemnification. Member agrees to indemnify, defend and hold harmless the
Company and its members, managers, officers, directors, employees and
representatives from and against any and all claims, suits, losses, liabilities,
costs, damages, expenses, including reasonable attorneys' fees and costs,
arising, directly or indirectly, out of or resulting from: (i) any breach or
material inaccuracy of any representation or warranty by Member contained in
this Agreement; or (ii) failure by Member to perform his obligations under this
Agreement.


5.    Conditions To the Company's Obligations. Unless waived by the Company in
writing, the Company's obligation to conclude this transaction as provided
herein is subject to the following conditions:






--------------------------------------------------------------------------------




a.    All of Member's warranties and representations set forth in this Agreement
shall be true and correct as of the Closing and Member shall have satisfied each
of his obligations required hereunder on or prior to the Closing;


b.    The Company's Board of Directors shall have approved this Agreement and
the repurchase contemplated herein in accordance with the Company's operating
agreement;


c.    There shall have been no material adverse change in the condition or value
of the Units from the Effective Date to the Closing;


d.    The Company receives approval from its primary lender to repurchase the
Units and the Company secures the financing necessary to repurchase the Units,
which financing is on terms reasonably acceptable to the Company; and


e.    Steven Retterath and Stephen Eastman shall each submit a written
resignation from the Company's Board of Directors, in such form and substance as
is reasonably acceptable to the Company, which resignations shall be effective
as of the Closing.


f.     Member and the Company shall enter into a mutual release agreement
releasing any and all claims between the parties.


In the event any such conditions shall not have been satisfied on or prior to
the Closing or waived in writing by the Company, the Company, may (in addition
to any other remedies available hereunder, at law or in equity, all of which
shall be cumulative) terminate this Agreement.
    
6.    Member's Obligations. In addition to any other obligations set forth
herein, Member shall, at or prior to Closing, deliver the original Certificates
Numbered 36, 824, 1459 and 1530 to the Company duly endorsed for transfer along
with any other instruments as the Company should reasonably require in order to
effect the repurchase.


7.    The Company's Obligations. In addition to any other obligations set forth
herein, the Company shall deliver the Purchase Price as defined and as set forth
in Section 2 hereof.


8.    Closing. This transaction shall be closed at the offices of the Company on
or before August 1, 2013 (the “Closing”).


9.    Confidential Information. Member acknowledges and agrees that, in
connection with this transaction, Member has been provided with and/or had
access to certain confidential and proprietary sensitive business information of
the Company (hereafter collectively referred to as “Confidential Information”).
Member hereby acknowledges and agrees that all such Confidential Information
shall be and remain the Company's sole and exclusive property and Member
covenants and agrees to, at all times during the term hereof and thereafter: (i)
utilize such Confidential Information solely in connection with this
transaction, and not, under any circumstances, utilize such Confidential
Information, directly or indirectly, for any other purpose; (ii) treat, and
cause Member's agents, employees and representatives to treat, all such
Confidential Information as confidential and proprietary sensitive business
information and as trade secrets of the Company; and (iii) not, unless compelled
by legal process, except with the Company's prior written consent, divulge,
disclose or otherwise make any Confidential Information available to third
parties.


10.    Review by Counsel. Member acknowledges and agrees that: (i) Member has
carefully read and fully understands this Agreement; (ii) Member has been
advised that this Agreement was drafted by the law firm of Brown, Winick,
Graves, Gross, Baskerville & Schoenebaum, P.L.C. as legal counsel to the
Company, and not as counsel to Member; and (iii) Member has been advised to
seek, and has had the opportunity to obtain, the advice of independent legal
counsel prior to and in connection with the execution of this Agreement.


11.    Further Assurances. At any time, and from time to time, after the
Closing, each party will execute such additional instruments and take such
action as may be reasonably requested by any other party to accomplish the




--------------------------------------------------------------------------------




objectives and consummate the transaction which is described in this Agreement.


12.    Miscellaneous. This Agreement constitutes the entire understanding
between the parties concerning the subject matter hereof. No other
representations, promises or agreements not contained herein are of any force or
effect. This Agreement shall be governed by and interpreted in accordance with
Iowa law, without regard to its choice of law principles, and shall not be
modified except in a writing signed by all parties. The parties agree to submit
to the jurisdictions of courts in the State of Iowa and agree that venue shall
be in Polk County, Iowa. This Agreement is binding upon the parties and their
heirs, representatives, agents, successors and assigns. This Agreement shall not
be assigned or delegated by either party, in whole or in part, without the prior
written consent of the other party. If any provision of this Agreement is held
to be invalid, unenforceable, or contrary to public policy, in whole or in part,
the remaining provisions shall not be affected. All covenants, warranties and
representations set forth in this Agreement shall survive the termination or
expiration hereof. This Agreement may be signed in counterparts, all of which
taken together shall constitute one executed original. Faxed or scanned and
e-mailed signatures shall have the same effect as original signatures under this
Agreement.






[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this UNIT REPURCHASE
AGREEMENT effective as of the day and year first above written.
        


HOMELAND ENERGY SOLUTIONS, LLC
 
STEVEN J. RETTERATH
 
 
 
By: /s/ Patrick C. Boyle
 
/s/ Steven J. Retterath
       Patrick Boyle, Chairman
 
 
 
 
 

















